TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00283-CR


                                James Douglas Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
           NO. 21-257, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 22, 2022. On counsel’s

motion(s), the time for filing was extended to October 21, 2022. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

December 20, 2022. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on November 15, 2022.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish